DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 11/9/2021 have been entered.  In the amendment, claims 8-21 have been cancelled. 
The rejections of claims 8-21 under 35 U.S.C. § 103 are rendered moot by the cancellation of those claims. 

Allowable Subject Matter
Claims 1-7, 22-24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an optical device comprising: an emitter structure configured to emit optical radiation into an interrogation region; a plurality of collector structures configured to collect the emitted optical radiation, backscattered from objects located in the interrogation region; a plurality of coherent receiver structures, a respective one for each individual collector structure, each respective coherent receiver structure configured to receive the backscattered optical radiation collected by its respective collector structure and produce signals indicative of the phase and amplitude of the received optical radiation; and a processing structure configured to digitally determine offset angles to the objects using the phases and amplitudes of the received optical radiation. 
Independent claim 22 recites an optical structure comprising: a plurality of input waveguides; a plurality of output waveguides; and a slab waveguide interposed between the input waveguides and the output waveguides; and a waveguide-based lens formed in the plurality of input waveguides; wherein said optical structure is configured to impart a focusing phase front on optical energy traversing the structure using the waveguide-based lens. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “a plurality of coherent receiver structures, a respective one for each individual collector structure, each respective coherent receiver structure configured to receive the backscattered optical radiation collected by its respective collector structure and produce signals indicative of the phase and amplitude of the received optical radiation” 
and 
as recited in independent claim 22, in particular “a waveguide-based lens formed in the plurality of input waveguides” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Britz (US 4,099,879), teaches an optical device that contains a radiating structure made with the ability to emit optical radiation on a study area, a plurality of collecting structures configured to collect emitted optical radiation scattered in the opposite direction on objects disposed in the studied area, and a processing structure, configured to digitally determine the angles of displacement towards the object using the phases and amplitudes of the received optical radiation. 
Another prior art reference, Waverka (US 5,165,104), teaches an optical structure that contains a plate waveguide and a waveguide lens; and also teaches multiple input and output waveguides. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “a plurality of coherent receiver structures, a respective one for each individual collector structure, each respective coherent receiver structure configured to receive the backscattered optical radiation collected by its respective collector structure and produce signals indicative of the phase and amplitude of the received optical radiation” 
and 
as recited in independent claim 22, in particular “a waveguide-based lens formed in the plurality of input waveguides”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645